In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00334-CV

IN THE INTEREST OF Y.W., A CHILD          §    On Appeal from the 231st District Court

                                          §    of Tarrant County (231-705952-21)

                                          §    December 22, 2022

                                          §    Memorandum Opinion by Justice Wallach


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to strike the Family

Code Section 161.002 finding on page 4. It is ordered that the judgment of the trial

court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mike Wallach___________________
                                         Justice Mike Wallach